                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

CHRISTINE GILROY,
                Appellant,
                                                              Case No. 19-11426
                                                              Honorable Thomas L. Ludington
v.

OTIS FAHL, et al.,
                  Appellee.
__________________________________________/

                                 ORDER DISMISSING CASE
       A notice of appeal from a bankruptcy court order was filed on May 14, 2019. The notice

alerted Appellant to certain deficiencies, i.e., no copy of the order being appealed and nonpayment

of the filing fee, with directives to appellant to cure them. ECF Nos. 1, 3.

       On June 19, 2019, this Court issued an order directing Appellant to show cause why the

appeal should not be dismissed for failure to pay the filing fee and failure to provide the record on

appeal, ECF No. 4. In response, the Appellant requested “a 30 day extension of time to complete

the appeal requirements, to include a request to waive filing fee” and for “permission to file

electronically using the ECF System.” ECF No. 5. The Court granted an extension of time to file

the documents and pay the filing fee and referred the Appellant to the Court’s website for

information regarding e-filer registration, ECF No. 6. Appellant complied in part. She registered

as an e-filer, paid the filing fee, and filed the designation of record and statement of issues. ECF

No. 7. However, copies of the bankruptcy court records were not supplied to this Court by

Appellant. See Fed. R. Bankr. Pro. 8009(a).

       On September 27, 2019, because Appellant had not fully complied with the order granting

an extension of time, a second Order to Show Cause was issued. Appellant was directed to either

explain her failure to provide copies of the bankruptcy court record or alternatively provide the
copies by October 15, 2019. ECF No. 13. As of October 24, 2019, Appellant has not provided a

response to the second show cause order, nor has she provided a copy of the bankruptcy records

to this Court.

        Accordingly, it is ORDERED that the complaint, ECF No. 1, is DISMISSED for failure

to prosecute pursuant to Federal Rule of Civil Procedure 41(b).




Dated: October 25, 2019                             s/Thomas L. Ludington
                                                    THOMAS L. LUDINGTON
                                                    United States District Judge




                                              -2-
